preasl sf fe se po z is s department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division feb uniform issue list ter qa t legend company a llc plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representatives on date as supplemented by letters dated date and date concerning whether certain transactions result in any individual becoming a disqualified_person within the meaning of sec_409 of the internal_revenue_code code your authorized representatives have submitted the following facts and representations in support of this request company a is an s_corporation pursuant to its election on january llc is a limited_liability_company which has as its principal business the performance on a regular and continuing basis of management functions for company a your authorized representatives have represented that company a and llc are members of an affiliated_service_group within the meaning of code sec_414 and are therefore treated as a single employer under the code for all purposes germane to this ruling letter any reference in this ruling letter to employees of company a includes employees of llc company a established plan x effective january employees and the employees of any participating employer who satisfy plan x's for the benefit of its page 2u i a eligibility and participation requirements plan x is a stock_bonus_plan which is intended to be qualified under code sec_401 and also to be an employee_stock_ownership_plan esop within the meaning of code sec_4975 company a maintains no other plan intended to be qualified under sec_401 of the code company a contributed cash to plan x which then on december acquired all of the shares of common_stock of company a from company a’s shareholders all of the company a common_stock acquired by plan x was allocated in accordance with the terms of plan x for the your authorized representatives have represented that this stock constitutes the only deemed-owned esop shares of company a deemed-owned esop shares within the meaning of code sec_409 and sec_1_409_p_-1 of the income_tax regulations regulations’ plan_year as an inducement to sell shares of company a common_stock to plan x company a offered to sell warrants warrant or warrants to purchase a specific number of additional shares of company a common_stock to the spouses spouse’ or spouses’ of certain plan x participants subject participants the spouses propose to purchase these warrants and exercise them with respect to all the shares of common_stock subject thereto within_12_months following the date of purchase of such warrants your authorized representatives have represented that other than plan x and the warrants company a does not maintain any type of plan that would confer such rights upon any individual so as to constitute synthetic_equity as defined in code sec_409 synthetic_equity representatives have represented that company a does not provide any remuneration for services under a plan or arrangement deferring the receipt of compensation or any other remuneration that would be considered synthetic_equity under sec_1_409_p_-1 of the regulations in addition your authorized your authorized representatives have represented that no plan x participant owns percent or more of the deemed-owned esop shares within the meaning of sec_1_409_p_-1 of the regulations and no plan x participant owns any synthetic_equity none of the spouses participates in plan x your authorized representatives have represented that no spouse will own percent or more of the sum of the total number of deemed-owned esop shares and her own synthetic_equity shares at any time within the meaning of sec_1 p - d ii of the regulations your authorized representatives have represented that no plan x participants other than the subject participants have family members within the meaning of code sec_409 who own any employer_securities or who have received any synthetic_equity of company a none of the subject participants together with their spouses will own percent or more of the total number of deemed-owned esop shares within the meaning page of sec_1_409_p_-1 of the regulations and none of the subject participants together with their spouses will own percent or more of the sum of the total number of deemed-owned esop shares and the synthetic_equity shares owned by their spouses within the meaning of sec_1_409_p_-1 of the regulations based on the foregoing facts and representations your authorized representatives have requested a issuance of the warrants ii the exercise of the warrants or iii the issuance of common_stock upon exercise of the warrants shall cause any holder of a warrant or any other person to be treated as a disqualified_person or result in a nonallocation_year within the meaning of sec_409 or the regulations promulgated thereunder ruling that none of i the proposed sale and code sec_409 states that an employee_stock_ownership_plan holding employer_securities consisting of stock in an s_corporation shall provide that no portion of the assets of the plan attributable to or allocable in lieu of such employer_securities may during a nonallocation_year accrue or be allocated directly or indirectly under any plan of the employer meeting the requirements of sec_401 for the benefit of any disqualified_person code sec_409 states that for purposes of this subsection the term nonallocation_year means any plan_year of an employee_stock_ownership_plan if at any time during such plan_year such plan holds employer_securities consisting of stock in an s_corporation and disqualified persons own at least percent of the number of shares of stock in the s_corporation code sec_409 generally provides with certain exceptions that for purposes of determining a nonallocation_year under sec_409 the rules of sec_318 shall apply for purposes of determining ownership code sec_409 states that the term disqualified_person means any person if i the aggregate number of deemed-owned_shares of such person and the members of such person's family is at least percent of the number of deemed-owned_shares of stock in the s_corporation or ii in the case of a person not described in clause i the number of deemed-owned_shares of such person is at least percent of the number of deemed-owned_shares of stock in such corporation code sec_409 states that in the case of a disqualified_person described in subparagraph a i any member of such person’s family with deemed-owned_shares shall be treated as a disqualified_person if not otherwise treated as a disqualified_person under subparagraph a page code sec_409 states that the term deemed-owned_shares means with respect to any person i the stock in the s_corporation constituting employer_securities of an employee_stock_ownership_plan which is allocated to such person under the plan and i such person's share of the stock in such corporation which is held by such plan but which is not allocated under the plan to participants code sec_409 states that for purposes of sec_409 a person's share of unallocated s_corporation stock held by such plan is the amount of the unallocated stock which would be allocated to such person if the unallocated stock were allocated to all participants in the same proportions as the most recent stock allocation under the plan code sec_409 states that for purposes of sec_409 the term member_of_the_family means with respect to any individual i the spouse of the individual ii an ancestor or lineal descendant of the individual or individual's spouse iii a brother or sister of the individual or individual's spouse and any lineal descendant of the brother or sister and iv the spouse of any individual described in clause ii or iii sec_409 further states that a spouse of an individual who is legally_separated from such individual under a decree of divorce or separate_maintenance shall not be treated as such individual's spouse for purposes of this subparagraph code sec_409 states in part that for purposes of sec_409 and p in the case of a person who owns synthetic_equity in the s_corporation except to the extent provided in regulations the shares of stock in such corporation on which such synthetic_equity is based shall be treated as outstanding_stock in such corporation and deemed-owned_shares of such person if such treatment of synthetic_equity of one or more such persons results in a the treatment of any person as a disqualified_person or b the treatment of any year as a nonallocation_year code sec_409 further states that for purposes of this paragraph synthetic_equity shall be treated as owned by a person in the same manner as stock is treated as owned by a person under the rules of paragraphs and of sec_318 sec_409 also states that if without regard to this paragraph a person is treated as a disqualified_person or a year is treated as a nonallocation_year this paragraph shall not be construed to result in the person or year not being so treated code sec_409 defines synthetic_equity in part to mean any stock_option warrant restricted_stock deferred issuance stock right or similar interest or right that gives the holder the right to acquire or receive stock of the s_corporation in the future page sec_1_409_p_-1 of the regulations states that code sec_409 provides that an esop holding employer_securities consisting of stock in an s_corporation must provide that no portion of the assets of the plan attributable to or allocable in lieu of such employer_securities may during a nonallocation_year accrue under the esop or be allocated directly or indirectly under any plan of the employer including the esop meeting the requirements of sec_401 for the benefit of any disqualified_person sec_1_409_p_-1 of the regulations states in part that a year is a non- allocation year if it is described in the general definition in paragraph c of this section sec_1_409_p_-1 of the regulations provides in part that for purposes of code sec_409 and this section a nonallocation_year means a plan_year of an esop during which at any time the esop holds any employer_securities that are shares of an s_corporation and either i disqualified persons own at least percent of the number of outstanding shares of stock in the s_corporation including deemed-owned esop shares or ii disqualified persons own at least percent of the sum of a the outstanding shares of stock in the s_corporation including deemed-owned esop shares and b the shares of synthetic_equity in the s_corporation owned by disqualified persons sec_1_409_p_-1 of the regulations states in part that a person is a disqualified_person if the person is described in paragraph d or d of this section sec_1_409_p_-1 of the regulations states that for purposes of code sec_409 and this section a disqualified_person means any person for whom - i ii the number of such person’s deemed-owned esop shares of the s_corporation is at least percent of the number of the deemed-owned esop shares of the s_corporation the aggregate number of such person’s deemed-owned esop shares and synthetic_equity shares of the s_corporation is at least percent of the sum of a the total number of deemed-owned esop shares of the s_corporation and b the person’s synthetic_equity shares of the s_corporation iii the aggregate number of the s corporation’s deemed-owned esop shares of such person and of the members of such person's family is at least percent of the number of deemed-owned esop shares of the s_corporation or iv the aggregate number of the s corporation’s deemed-owned esop shares and synthetic_equity shares of such person and of the members page of such person’s family is at least percent of the sum of a the total number of deemed-owned esop shares of the s_corporation and b the synthetic_equity shares of the s_corporation owned by such person and the members of such person’s family sec_1_409_p_-1 of the regulations states that each member_of_the_family of any person who is a disqualified_person under paragraph d iii or iv of this section and who owns any deemed-owned esop shares or synthetic_equity shares is a disqualified_person sec_1_409_p_-1 of the regulations provides definitions of the term member_of_the_family for purposes of code sec_409 and this section and states in part that member_of_the_family means with respect to an individual the spouse of the individual sec_1_409_p_-1 of the regulations states that for purposes of sec_409 and this section a person is treated as owning his or her deemed-owned esop shares deemed-owned esop shares owned by a person mean with respect to any person any shares of stock in the s_corporation constituting employer_securities that are allocated to such person’s account under the esop sec_1_409_p_-1 of the regulations describes synthetic_equity and sets forth applicable rules under the facts and representations described above the warrants are synthetic_equity within the meaning of code sec_409 and the only family members who are aggregated under the rules of sec_409 are the spouses none of the spouses participates in plan x in addition the shares issued as a result of the exercise of the warrants are not deemed-owned_shares your authorized representatives have represented that no plan x participant owns percent or more of the deemed-owned esop shares within the meaning of sec_1_409_p_-1 of the regulations no plan x participant owns any synthetic_equity and no spouse will own percent or more of the sum of the total number of deemed-owned esop shares and her own synthetic_equity shares at any time within the meaning of sec_1_409_p_-1 of the regulations your authorized representatives have represented that none of the subject participants together with their spouses will own percent or more of the total number of deemed-owned esop shares within the meaning of sec_1 p - d iii of the regulations your authorized representatives have represented that none of the subject participants together with their spouses will own percent or more of the sum of the total number of deemed-owned esop shares page 2uui 'g and the synthetic_equity shares owned by their spouses within the meaning of sec_1_409_p_-1 of the regulations accordingly with respect to your requested ruling we conclude that none of i the proposed sale and issuance of the warrants ii the exercise of the warrants or iii the issuance of common_stock upon exercise of the warrants shall cause any holder of a warrant or any other person to be treated as a disqualified_person or result in a nonallocation_year within the meaning of sec_409 or the regulations promulgated thereunder code sec_409 states that the secretary may by regulation or other guidance of general applicability provide that a nonallocation_year occurs in any case in which the principal purpose of the ownership structure of an s_corporation constitutes an avoidance or evasion of this subsection this ruling letter expresses no opinion on any matters relating to this section this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office this ruling is based on the assumption that there is no synthetic_equity within the meaning of code sec_409 and sec_1_409_p_-1 of the regulations other than the warrants this ruling letter is based on the assumption that plan x is qualified under code sec_401 at all times relevant to the transaction described herein and that plan x is an esop as described in sec_4975 if you wish to inquire about this ruling please contact id se t ep ra t3 please address all correspondence to sincerely frances v sloan manager employee_plans technical group page enclosures deleted copy of this letter notice of intention to disclose cc er
